UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-130937 GUANGZHOU GLOBAL TELECOM, INC. (Exact name of registrant as specified in its charter) Florida 59-3565377 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Corporation Service Company 1201 Hays Street Tallahassee, FL (Address of principal executive offices) (Zip Code) (850) 521-1000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox As of June 30, 2011, there were 149,475,127 shares outstanding of the registrant’s common stock. PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements. Guangzhou Global Telecom, Inc. Unaudited Consolidated Financial Statements June 30, 2011 and December 31, 2010 (Stated in US Dollars) Guangzhou Global Telecom, Inc. Contents Pages Report of Independent Registered Public Accounting Firm 1 Consolidated Balance Sheets 2 – 3 Consolidated Statements of Income 4 Consolidated Statements of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 – 7 Notes to Consolidated Financial Statements 8 – 22 Board of Directors and Stockholders Guangzhou Global Telecom, Inc. Report of Independent Registered Public Accounting Firm We have reviewed the accompanying consolidated balance sheets of Guangzhou Global Telecom, Inc. as of June 30, 2011 and December 31, 2010, and the related consolidated statements of income, stockholders’ equity and cash flows for the six-month periods ended June 30, 2011 and December 31, 2010.These interim consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with United States generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 11 to the consolidated financial statements, the Company has incurred substantial losses, and has difficulty to pay the PRC government Value Added Tax and past due Debenture Holders Settlement, all of which raise substantial doubt about its ability to continue as a going concern. These consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. December 15, 2011 San Mateo, California Samuel H. Wong & Co., LLP Certified Public Accountants 1 Guangzhou Global Telecom, Inc Consolidated Balance Sheets As of June 30, 2011 and December 31, 2010 (Stated in US Dollars) ASSETS 6/30/2011 12/31/2010 Note Current Assets Cash and Cash Equivalents $ $ Short-term Investment Other Receivables 4 Due from related parties 5 Purchase deposits - Inventories Total Current Assets Non-Current Assets Property, plant & equipment, net 6 Other non-current assets Total Non-Current Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities Taxes payable $ $ VAT payable 7 Due to related parties 5 Accrued liabilities and other payables Convertible debenture - current portion 9 Total Current Liabilities TOTAL LIABILITIES $ $ See Notes to Consolidated Financial Statements and Accountants’ Report 2 Guangzhou Global Telecom, Inc Consolidated Balance Sheets As of June 30, 2011 and December 31, 2010 (Stated in US Dollars) 6/30/2011 12/31/2011 STOCKHOLDERS' EQUITY Common stock US$0.01 par value; 1,000,000,000 authorized, 149,475,127 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 10 $ $ Additional Paid in capital Other Comprehensive Income ) Retained Earnings ) ) Minority Interest TOTAL STOCKHOLDERS' EQUITY $ ) $ ) TOTAL LIABILITIES AND STOCKHOLDERS' EUITY $ $ See Notes to Consolidated Financial Statements and Accountants’ Report 3 Guangzhou Global Telecom, Inc Consolidated Statements of Income For the six-month periods ended June 30, 2011 and 2010 (Stated in US Dollars) Three months ended Six months ended 6/30/2011 6/30/2010 6/30/2011 6/30/2010 Sales $ Cost of sales Gross profit Operating expenses Selling expenses - Administrative and general expenses Total operating expense Loss from Operations ) ) ) Other income Interest income 4 2 9 5 Other expenses ) Interest expense - ) - ) Gain (Loss) before taxation on Continuing Operations ) ) Income tax ) Gain (Loss) from Continuing Operations ) ) Discontinued Operation Income (Loss), net of tax - - - ) Net Income (Loss) ) ) Net income attributable to non-controlling interest ) Net Income (Loss) Attributable to the Company $ ) $ ) $ $ ) Earnings Per Share Basic-Net Income (Loss) $ $ ) $ $ ) -Income (Loss) from Continuing Operations ) ) -Income (Loss) from non-controlling interest ) -Income (Loss) from Discontinued Operations ) Diluted- Net Income (Loss) ) ) -Income (Loss) from Continuing Operations ) ) -Income (Loss) from Non-controlling interest ) -Income (Loss) from Discontinued Operations $ ) Weighted Average Shares Outstanding -Basic -Diluted See Notes to Consolidated Financial Statements and Accountants’ Report 4 Guangzhou Global Telecom, Inc Consolidated Statements of Changes in Stockholders’ Equity For the six-month period ended June 30, 2011 and the year ended December 31, 2010 (Stated in US Dollars) Total Number of Shares Common Stock Additional Paid in Capital Other Comprehensive Income Retained Earnings Minority Interest Total Balance, January 1, 2010 $ ) $ $ ) Net Income/(Loss) - ) - ) Reclassified to profit or loss on disposal of subsidiaries - - - ) - Non-controlling Interest - Foreign Currency Translation - Balance at December31, 2010 $ $ $ ) $ ) $ $ ) Balance, January 1, 2011 $ $ $ ) $ ) $ $ ) Net Income/(Loss) - Non-controlling Interest - Foreign Currency Translation - Balance at June 30, 2011 $ ) $ $ ) See Notes to Consolidated Financial Statements and Accountants’ Report 5 Guangzhou Global Telecom, Inc. Consolidated Statements of Cash Flows For the six-month periods ended June 30, 2011 and 2010 (Stated in US Dollars) Three months ended Six months ended Cash flow from operating activities 6/30/2011 6/30/2010 6/30/2011 6/30/2010 Net (Loss)/income $ ) $ ) $ $ ) Minority interest Depreciation Loss/(Gain) on disposal of property, plant and equipment Decrease/(increase) in other receivables ) ) Decrease/(increase) in amount due from related parties ) - ) - Decrease/(increase) in purchase deposit ) ) Decrease/(increase) in inventories ) ) Increase/(decrease) in tax payables Increase/(decrease) in accrued liabilities and other payables ) ) Increase/(decrease) in VAT payable Increase/(decrease) in income tax payable - ) Net cash provided by/(used in) operating activities ) ) Cash flows from investing activities Sale of Equipment - - Purchase for short-term investment ) - ) - Payments for deposits ) - ) - Net cash provided by/(used in) investing activities $ ) $ $ ) $ See Notes to Consolidated Financial Statements and Accountants’ Report 6 Guangzhou Global Telecom, Inc. Consolidated Statements of Cash Flows For the six-month periods ended June 30, 2011 and 2010 (Stated in US Dollars) Cash flows from financing activities Issuance of Common Stock $
